Lamont, County Judge.
This action is sought to be maintained because the plaintiff was deprived of the use of a cow, which, by defendant’s contract, was to become a new milch cow in the month of April, 1863. The contract and breach were established.
The question put to Willis Thompson, and other witnesses, as to the value of the use of the cow, was improper. They testified they knew the cow, but there is no evidence that they had any knowledge of her qualities. Two of the witnesses base their opinions upon what does not appear to be established by evidence, viz.: Upon the assumption that she was an ordinary cow.
The law allowing opinions as to value, has not yet gone so far as to allow witnesses to speak to such things without knowledge. In this case, Hover and Layman, two of the witnesses, testify that they had no personal knowledge of the qualities of this cow. Without knowledge of her qualities, they cannot testify as to the value of her use. For this reason I think the judgment of the justice should be reversed.